            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
RITTENHOUSE ENTERTAINMENT, :                 Civil No. 3:11-CV-00617
INC., et al.,                 :
                              :
              Plaintiffs,     :
                              :
              v.              :
                              :
CITY OF WILKES-BARRE, et al., :
                              :
           Defendants.                  :     Judge Jennifer P. Wilson
                                    ORDER
     AND NOW, on this 7th day of May, 2021, for the reasons stated in the

accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1. All individual Defendants are granted summary judgment as to Counts I, II,

     and III of the amended complaint on the basis of qualified immunity.

  2. Defendants Murphy, Thomas, Kane, Barrett, Cronauer, Merritt, and Frati are

     granted summary judgment as to Count V.

  3. This case shall proceed as to Counts I, II, and III against Defendants Wilkes-

     Barre and King’s College and as to the tortious interference claim in Count

     V against Defendants Leighton, Dessoye, O’Hara, and McGonigle.

  4. Defendants Murphy, Thomas, Kane, Barrett, Cronauer, Merritt, and Frati,

     and Plaintiffs G Net Comm. Co. Inc. and Phoenix Estates are DISMISSED

     from this case.



                                        1
5. A status conference is scheduled for June 7, 2021 at 9:30 a.m. The

   conference will be by telephone. Counsel for Plaintiff shall initiate the call

   by calling chambers at (717) 221-3970 after all parties are on the line.

                                    s/Jennifer P. Wilson
                                    JENNIFER P. WILSON
                                    United States District Court Judge
                                    Middle District of Pennsylvania




                                       2
